Exhibit 99.1 Contact: Karen L. Howard Vice President – Finance and Chief Financial Officer Columbus McKinnon Corporation 716-689-5550 karen.howard@cmworks.com Immediate Release Columbus McKinnon Reports Fiscal 2009 Third Quarter Results · Net sales increased 12.9%, reflecting Pfaff-silberblau acquisition · International revenue comprised 42% of net sales · EPS of $0.20, including a $0.04 loss from discontinued operations and $0.30 of other significant charges, compared with $0.52 last year · Generated $13.1 million in cash from operations; $22.0 million cash on hand · Debt to total capitalization of 30.4%, in line with long-term corporate goals and compared with 32.8% at the end of the third quarter of fiscal 2008 AMHERST, N.Y., January 22, 2009 – Columbus McKinnon Corporation (NASDAQ: CMCO), a leading designer, manufacturer and marketer of material handling products, today announced financial results for its third quarter of fiscal 2009 that ended on December 28, 2008.Results include the Company’s Pfaff-silberblau business which was acquired on October 1, 2008. Third quarter highlights Net sales from continuing operations for the third quarter of fiscal 2009 were $165.1 million, up $18.9 million, or 12.9%, over the same period in the prior year.Unfavorable foreign currency translation of approximately $4.6 million and weaknesses in most U.S. markets were more than offset by Pfaff sales of $26.8 million and higher sales in Europe, South America, Asia and select businesses in North America.Income from operations was $14.9 million in the fiscal 2009 third quarter, down 23.2%, or $4.5 million, compared with the fiscal 2008 third quarter.One-time accounting adjustments related to the Pfaff acquisition, higher material costs, lower sales volume of the higher margin pre-Pfaff businesses, and restructuring charges affected fiscal 2009 third quarter income from operations. Fiscal 2009 third quarter net income, including discontinued operations, was $3.8 million or $0.20 per diluted share.Income from continuing operations, including some significant items, in the third quarter of fiscal 2009 was $4.5 million, down $5.6 million, or 55.7%, from $10.1 million in the third quarter of fiscal 2008.On a per diluted share basis, income from continuing operations was $0.24, a 54.7% decrease from $0.53 in last year’s third quarter.Some significant items impacted the fiscal 2009 third quarter as follows, on a per diluted share basis: One-time accounting adjustments associated with the Pfaff acquisition $ 0.04 Increased unrecovered material costs $ 0.05 Restructuring charges $ 0.03 Impact on income from operations $ 0.12 Mark-to-market adjustments of the Company’s self-insurance investment portfolio $ 0.12 Currency translation losses associated with intercompany loans $ 0.06 Columbus McKinnon Reports Fiscal 2009 Third Quarter Results January 22, 2009 Impact on income from continuing operations $ 0.30 Loss from discontinued operations $ 0.04 Impact on net income $ 0.34 Timothy T. Tevens, President and Chief Executive Officer, commented, “As the sudden downturn in industrial activity around the world has begun to impact our businesses, we have executed a measurable cost reduction plan and are prepared to implement additional actions as we closely monitor business activity.We also implemented our annual price increases in North America and Europe in late November and early January, respectively.Given economic indicators and our current order activity, we are proceeding cautiously to manage our businesses through this volatile business cycle.” Periods prior to the third quarter of fiscal 2009 have been restated to reflect the classification of the Company’s former subsidiary, Univeyor, as discontinued operations.The Univeyor divestiture was announced on July 25, 2008.Except where noted, Company financial results reported today address continuing operations. Review of third quarter fiscal 2009 financial results The fluctuation in sales compared with last year’s quarter is summarized as follows, in millions: Decreased volume $ (9.1 ) (6.2 %) Improved pricing 5.8 4.0 % Pfaff-silberblau acquisition 26.8 18.3 % Foreign currency translation (4.6 ) (3.2 %) Total $ 18.9 12.9 % International sales from continuing operationswere $70.1 million, or 42% of total net sales, up $23.3 million, or approximately 50% from the third quarter of fiscal 2008 due principally due to the Pfaff acquisition. Gross margin declined to 27.1% for the quarter compared with 31.1% in last year’s third quarter due to lower volume in U.S. sales, higher steel costs which reflect a continuation from the fiscal second quarter, one-time inventory valuation accounting charges related to the Pfaff-silberblau acquisition and currently lower margins at Pfaff.Material costs in the third quarter, particularly steel which lags market pricing, exceeded the prior year by approximately $1.4 million, due to the sudden and significant increase realized in the latter half of the September quarter which carried over into the December quarter.The Company began to see declines in some material costs in November which have continued into January 2009.One-time accounting charges relating to inventory valuation of the Pfaff acquisition amounted to $1.3 million pre-tax in the third quarter. Selling expenses were $19.9 million, up 14.7% when compared with the third quarter of fiscal 2008, reflecting incremental selling expenses of the Pfaff business offset by reductions relating to the existing business and currency translation.As a percent of revenue, selling expenses were 12.0% compared with 11.8% in the same period last year with the increase primarily due to the Pfaff business.The Company expects selling expenses to be in the range of 11.5% to 12.0% for fiscal 2009. General and administrative (G&A) expenses were $8.6 million in the third fiscal quarter of 2009, consistent with the previous fiscal year’s third quarter.Increases associated with the Pfaff business were offset by reductions in costs of the existing business as well as currency translation.As a percent of revenue, G&A expenses were 5.2% for this year’s third quarter and 5.9% for the same period last year.The Company expects G&A to be in the range of 6% to 6.5% of sales for fiscal Page 2 of 10 Columbus McKinnon Reports Fiscal 2009 Third Quarter Results January 22, 2009 Restructuring charges in the fiscal third quarter of 2009 totaled $1.0 million and are related to a global organizational realignment and staff reductions to reflect the current economic climate. Operating margin was 9.0% in the third quarter of fiscal 2009 compared with 13.3% in the third quarter of fiscal 2008, negatively impacted by the inclusion of lower Pfaff margins, a one-time Pfaff inventory valuation purchasing accounting adjustment, higher material costs, restructuring charges, and lower U.S. volume. Interest and debt expense increased 14.5% in the current quarter as interest related to the debt assumed upon the acquisition of Pfaff was partially offset by a decrease in interest expense related to a reduction in the Company’s senior subordinated notes, of which CMCO purchased $5 million at a 6% discount in October. Fiscal 2009 third quarter profitability was also impacted by a $3.3 million mark-to-market loss on investments deemed other-than-temporary and related to the recent turmoil in the financial markets.CMCO is self-insured through its CM Insurance Company subsidiary which has $28.0 million invested in marketable securities. Reflected as ‘foreign currency exchange loss’, the Company recorded a $1.8 million foreign-currency exchange loss on intercompany loans, primarily associated with the Pfaff acquisition and the U.S. dollar’s weakening against the euro during the fiscal 2009 third quarter. The effective tax rate for the quarter was 35.3% compared with 40.3% for the prior year’s quarter.The lower rate was primarily due to a higher proportion of income derived from international jurisdictions with lower tax rates.The Company expects the rate to be in the 35% to 36% range for fiscal 2009. The Company realized a $0.7 million loss from discontinued operations in the fiscal 2009 third quarter related to the Univeyor business that was divested in July Working capital as a percentage of sales was 20.5% at the end of fiscal 2009’s third quarter compared with 18.9% at the end of last fiscal year’s third quarter and 18.2% at the end of fiscal 2008.Excluding $4.4 million in prepaid expenses reflecting the favorable tax impact of the Univeyor divestiture, the benefit of which is expected to be realized during the remainder of fiscal 2009, working capital was 19.8% of latest twelve months’ sales. Solid balance sheet; financial flexibility Debt, net of cash, of continuing operations at December 28, 2008, was $113.1 million, or 26.8% of total capitalization, compared with $77.4 million, or 21.7% of total capitalization, a year ago, with the increase resulting from utilization of excess cash for the Pfaff acquisition.Gross debt of continuing operations at the end of the third quarter was $135.1 million, or 30.4% of total capitalization, compared with 32.8% of total capitalization, a year ago.The Company believes that long-term debt-to-total capitalization approximating 30% allows sufficient flexibility for strategic acquisitions and the financial strength needed for capitalizing on market downturns. At the end of the third quarter, the Company had $22.0 million of cash on hand.Availability on its $75 million line of credit was $63.4 million, with $11.6 million used for outstanding letters of credit. Cash provided by continuing operations in the first nine months of fiscal 2009 was $44.4 million, of which $13.1 million was generated in the third quarter, compared with $38.2 million during the first nine months of fiscal Capital expenditures for the first nine months of fiscal 2009 were $8.5 million compared with $7.4 million in the same period in fiscal 2008.In general, capital spending is focused on new product development, the purchase of productivity-enhancing equipment and capital maintenance items at various manufacturing facilities.The Company anticipates capital spending for the 12 months of fiscal 2009 will be approximately $11 million to $12 million. Page 3 of 10 Columbus McKinnon Reports Fiscal 2009 Third Quarter Results January 22, 2009 Nine-month fiscal review Net sales for the first nine months of fiscal 2009 were $470.9 million, up 8.9%, or $38.3 million compared with the first nine months of fiscal 2008 and up 2.7% excluding the Pfaff acquisition.Gross profit margin was 29.5% compared with 31.0% for fiscal 2008.Despite higher revenue, fiscal 2009 margins were impacted by higher material, freight and utility costs in the second and third quarters, as well as one-time accounting charges associated with the Pfaff acquisition, and lower margins currently in the acquired business, Pfaff.Selling expenses increased $5.5 million, or 11.0%, compared with last year due primarily to the addition of the Pfaff business and the Company’s strategic growth initiatives.G&A expenses increased $2.8 million, or 11.1%, primarily due to the addition of the Pfaff business as well as investments in global infrastructure expansion in Europe, Asia and Latin America, increased engineering costs to support new product development and higher bad debt reserves.Foreign currency translation was approximately $0.3 million and $0.1 million of the selling and G&A expense increases, respectively.As a percent of sales, selling and G&A expenses were 17.7% during the first nine months of fiscal 2009 compared with 17.3% last year.The Company expects selling and G&A expenses to approximate 17.5% to 18.5% of revenue for fiscal 2009.Operating margin for the first nine months of fiscal 2009 was 11.5% compared with 13.5% for the first nine months of fiscal 2008.Interest and debt expense in the first nine months of fiscal 2009 was down $0.5 million, or 5.2%, reflecting the reduction in average debt outstanding for the nine-month period and lower interest rates. Income from continuing operations was $26.8 million for the first nine months of fiscal 2009, a 12.1% decrease from $30.5 million in the first nine months of fiscal 2008.On a per diluted share basis, income from continuing operations was $1.40 during the first nine months of fiscal 2009 compared with $1.59 last year. Net income for the first nine months was $24.1 million, or $1.26 per diluted share, compared with $29.0 million, or $1.51 per diluted share, during the first nine months of fiscal 2008.Included in the first nine months of the fiscal 2009 period were net after-tax charges of: $0.8 million, or $0.04 per diluted share, for one-time accounting adjustments associated with the Pfaff acquisition, $0.7 million, or $0.04 per diluted share, for restructuring charges, $2.6 million, or $0.14 per diluted share, for a mark-to-market investments adjustment, $1.1 million, or $0.06 per diluted share, for currency translation losses on intercompany loans, and $2.7 million, or $0.14 per diluted share, for discontinued operations. Included in the first nine months of the fiscal 2008 period were net after-tax charges of $1.1 million, or $0.06 per diluted share, in financing costs and $1.5 million, or $0.08 per diluted share, for discontinued operations. Backlog and orders continue to grow, but caution and preparedness are critical Backlog was $79.1 million at the end of the third quarter of fiscal 2009 compared with backlog of $61.1 million and $63.8 million at the end of the fiscal 2008 third quarter and trailing fiscal 2009 second quarter, respectively.The $18.0 million increase over the prior year was due to the $24.3 million addition of Pfaff which more than offset declines in the previously existing business.The time to convert the majority of backlog to sales averages from one day to a few weeks, and backlog normally represents four to five weeks of shipments. Page 4 of 10 Columbus McKinnon Reports Fiscal 2009 Third Quarter Results January 22, 2009 Mr.
